MEMORANDUM **
Sharon A. Martin appeals pro se the judgment of the district court dismissing her civil rights action alleging that California’s mandatory seatbelt law is unconstitutional. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We review de novo dismissals pursuant to Fed.R.Civ.P. 12(b)(6). Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1295 (9th Cir.1998). We agree with the district court that Martin’s claim that Cal. Vehicle Code § 27315 is unconstitutional lacks merit. See, e.g., People v. Coyle, 251 Cal. Rptr. 80, 82 (App. Dep’t Super. Ct.1988).
We review de novo the question of whether a magistrate judge has jurisdiction. United States v. Real Property, 135 F.3d 1312, 1314 (9th Cir.1998). Because the magistrate judge issued only findings and recommendations and not dispositive orders, Martin’s consent to the magistrate judge’s designation was not required. See 28 U.S.C. § 636(b)(1)(B) & (C); see also Estate of Conners by Meredith v. O’Connor, 6 F.3d 656, 658 (9th Cir.1993) (discussing scope of magistrate judge’s authority under § 636(b)(1)(B)). Because the district judge, not the magistrate judge, entered final judgment, Martin’s reliance on Hajek v. Burlington N. R.R. Co., 186 F.3d 1105, 1108 (9th Cir.1999), is misplaced.
We reject Martin’s remaining contentions as lacking merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.